705 S.E.2d 747 (2011)
STATE of North Carolina
v.
Alfonzo MEEKS.
No. 508P09-4.
Supreme Court of North Carolina.
February 3, 2011.
Alfonzo Meeks, for Meeks, Alfonzo.
Robert C. Montgomery, Special Deputy Attorney General, for State of N.C.

ORDER
Upon consideration of the petition filed by Defendant on the 21st of January 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd of February 2011."